Title: From George Washington to John Clark, Jr., Matthew Clarkson, and William Palfrey, 13 June 1778
From: Washington, George
To: Clark, John Jr.,Clarkson, Matthew,Palfrey, William


                    
                        [Valley Forge, 13 June 1778]
                    
                    The distance at which your Office is held, makes it exceedingly inconvenient for the Officers to attend there, as they are obliged to do in the ordinary course of business.
                    It will therefore be necessary for you to choose among the huts that have lately been quitted one that will be most commodious for the transaction of your affairs.
                    Let your Office and that of the Pay master be as near together as possible, for the dispatch of business—and that one guard may serve both. I am &c.
                